DETAILED ACTION
Response to Amendment
This Office Action is responsive to Applicant’s arguments and request for reconsideration of application 17/086,448 (11/01/20) filed on 04/14/22.
Allowable Subject Matter
Claims 1 - 20 are allowed, subject to the examiner’s amendment described below.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Anthony Canning, Reg. No. 62,107 on Thursday, May 26th, 2022.
EXAMINER’S AMENDMENT
The application has been amended as follows:  Please amend claims 1, 11, 14, 15, 16 and 20.  
1.	(Currently Amended)  A payment verification system for a payment platform, comprising:
a communication interface configured to receive service data associated with a transaction from a terminal device associated with a user of the payment platform, wherein the service data associated with the transaction comprises a transaction amount, service information, and recipient information; 
at least one processor coupled to a memory and configured to: 
generate a blacklist using a machine learning model, wherein the blacklist includes a set of keys associated with suspicious users and transaction behaviors;
maintain the blacklist in the memory;
automatically determine whether an authentication is waived for the transaction by comparing the transaction amount, the service information, and the recipient information included in the service data received from the terminal device with the set of keys associated with the suspicious users and the transaction behaviors included in the blacklist
approve the transaction without requesting user authentication information from the terminal device when the authentication is waived; and
request and receive the user authentication information from the terminal device and validate the user authentication information when the authentication is not waived.

11.	(Currently Amended)  A payment verification method for a payment platform, comprising:
receiving, by a communication interface of a processing device, service data associated with a transaction from a terminal device associated with a user of the payment platform, wherein the service data associated with the transaction comprises a transaction amount, service information, and recipient information; 
generating, by at least one processor of the processing device, a blacklist using a machine learning model, wherein the blacklist includes a set of keys associated with suspicious users and transaction behaviors; 
maintaining, by the at least one processor of the processing device, the blacklist in a memory of the processing device;
automatically determining, by the at least one processor of the processing device, whether an authentication is waived for the transaction by comparing the transaction amount, the service information, and the recipient information included in the service data received from the terminal device with the set of keys associated with the suspicious users and the transaction behaviors included in the blacklist
approving the transaction, by the at least one processor of the processing device, without requesting user authentication information from the terminal device when the authentication is waived; and
requesting and receiving, by the at least one processor of the processing device, the user authentication information from the terminal device and validating, by the at least one processor of the processing device, the user authentication information when the authentication is not waived.

14.	(Currently Amended)  The payment verification method of claim 11, further comprising:
approving the transaction, by the at least one processor of the processing device, when the user authentication information is validated; and 
blocking the transaction, by the at least one processor of the processing device, when the user authentication information fails to validate.

15.	(Currently Amended)  The payment verification method of claim 11, further comprising: 
sending, by the communication interface of the processing device, a validation result of the received user authentication information to the terminal device.

16.	(Currently Amended)  The payment verification method of claim 11, wherein validating the user authentication information further comprises: 
comparing the received user authentication information, by the at least one processor of the processing device, with known user information; and
validating the user authentication information, by the at least one processor of the  processing device, based on whether it matches the known user information.

20.	(Currently Amended)  A non-transitory computer-readable medium having instructions stored thereon that, when executed by at least one processor, causes the at least one processor to perform a payment verification method for a payment platform, the payment verification method comprising:
receiving service data associated with a transaction from a terminal device associated with a user of the payment platform, wherein the service data associated with the transaction includes transaction amount, service information, and recipient information; 
generating a blacklist using a machine learning model, wherein the blacklist includes a set of keys associated with suspicious users and transaction behaviors; 
maintaining the blacklist in a memory associated with the payment platform;
automatically determining whether an authentication is waived for the transaction by comparing the transaction amount, the service information, and the recipient information included in the service data received from the terminal device with the set of keys associated with the suspicious users and the transaction behaviors included in the blacklistwaived when at least one of the transaction amount, the service information, and the recipient information match one or more keys of the set of keys included in the blacklist; 
approving the transaction without requesting user authentication information from the terminal device when the authentication is waived; and
requesting and receiving the user authentication information from the terminal device and validating the user authentication information when the authentication is not waived.
Reasons for Allowance
Please refer to the prosecution history in the instant application.  In particular, applicant’s remarks (04/14/22), pgs. 10 - 13 discuss why the claimed invention is patent eligible in light of Alice 101.  
Please refer to the prosecution history in the instant application.  In particular, applicant’s remarks (04/14/22), pgs. 14 - 16 which distinguish the claimed invention from the closest prior art references listed below.
Loganathan, US Pat. No. 11,210,670; and
Ramesh, US Pub. No. 2021/0304204
With respect to the non-patent literature reference listed below:
“”How to Send and Receive Money With Facebook Messenger”, https//www.thebalance.com/facebook-messenger-payments-send-and-receive-money-315074, August 3, 2020, 19 pages. (hereinafter Facebook Messenger)
Facebook Messenger is relevant to the claimed invention because it relates to payments.  Facebook Messenger does not address all of the particular attributes of the claimed invention however, such as generating a blacklist using machine learning, comparing data with the set of keys, and the particular means of waiving/requiring authentication. 
The examiner incorporates the applicant’s remarks by reference as reasons for allowance of claims 1 - 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA C HAMILTON whose telephone number is (571)272-1186. The examiner can normally be reached Monday-Thursday, 8-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARA CHANDLER HAMILTON
Primary Examiner
Art Unit 3697



/SARA C HAMILTON/           Primary Examiner, Art Unit 3697